DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/05/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Kenneth Waite, Ph.D.  (45189) on 27SEP2021.
The application has been amended as follows: 	
CLAIMS
1 (Currently Amended). A method to detect compressor rotor blade vibration, comprising:
	mounting at least two pressure sensors at circumferential locations in a casing, the at least two pressure sensors for detecting pressure waves;
	measuring, with the at least two pressure sensors, unsteady pressure waves generated during rotor blade vibration; 
representing the generated unsteady pressure waves by spinning pressure waves using spinning mode theory;
extracting,  with temporal-spatial analysis, frequency and nodal diameter information of the spinning pressure waves; and
identifying compressor rotor blade vibration according to at least the extracted frequency and nodal diameter information
 
2 (Currently Amended). The method of claim 1, further comprising using an analytical method to estimate axial decay rates of each of said pressure waves that [[is]] are associated with blade vibration.  
3 (Currently Amended). The method of claim 2, further comprising a step to determine whether a pressure wave is cut-on or cut-off, wherein only cut-on or substantially near cut-on pressure waves with low decay rates are analyzed.  
4 (Currently Amended). The method of claim 1,the at least two pressure sensors is equal to or more than the number of spinning modes of interest.  
5 (Currently Amended). The method of claim 4, wherein the circumferential location mounting of the at least two pressure sensors is optimized a calculation minimizing the condition number of fitting matrix A, wherein the fitting matrix A and [[its]] the condition number of said fitting matrix are defined by: 

    PNG
    media_image1.png
    45
    194
    media_image1.png
    Greyscale
 
wherein A+ is the Moore-Penrose pseudoinverse of A, ‖ is the two norm of the matrix A, and
  
    PNG
    media_image2.png
    208
    372
    media_image2.png
    Greyscale
   .
6 (Currently Amended). The method of claim 5, wherein unsteady pressure signals are simultaneously sampled from each of the at least two pressure sensors.  
7 (Currently Amended). The method of claim 6, further comprising extracting each pressure wave strength from thethe temporal-spatial analysis
8 (Currently Amended). The method of claim 7, wherein the temporal-spatial analysis further comprisesnodal diameter components from the frequency components with a circumferential mode-fitting algorithm.  
9 (Currently Amended). The method of claim 8, wherein the circumferential mode-fitting algorithm is formulated with: 

    PNG
    media_image3.png
    198
    435
    media_image3.png
    Greyscale

 wherein yi, is the complex strength of the ith spinning mode with NDi , xj is the complex strength of the specified frequency component at the jth sensor[[.]], and θj is the angular position of the jth sensor in radians.  
10 (Currently Amended). The method of claim 9, wherein the temporal-spatial analysis further comprises isolating pressure waves associated with blade vibration from noise.  
11 (Original). The method of claim 10, wherein the isolation of the pressure waves associated with blade vibration is achieved with a polynomial fitting method to zero the slowly changing background due to the wake/potential field-rotor interaction.
ABSTRACT (Currently Amended)
A method to monitor rotor blade vibration using unsteady casing pressure. The  which may be flush-mounted in the casing of a  and temporal-spatial analysis to obtain frequency and nodal diameter information of spinning pressure waves associated with the rotor blade vibration An example of the compressor can be a multistage axial compressor.

Claim Interpretation
The Examiner acknowledges the definition(s) in the originally filed specification on/in [0025]-[0026], and notes the following special definitions in particular: “about”; and “substantially”.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the definitions or to identify missed definitions, Applicant should clearly identify the special definitions and corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. Examples should be clearly delineated from required features.	  
Allowable Subject Matter
Claim(s) 1-11 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to perform a method to detect…rotor blade vibration, comprising (omissions/paraphrasing for brevity/clarity): “mounting…pressure sensors at circumferential locations”, “measuring…unsteady pressure waves”, “representing the generated unsteady pressure waves by spinning pressure waves”, “extracting…frequency and nodal diameter information of the spinning pressure waves”, and “identifying…rotor blade vibration according to at least the extracted frequency and nodal diameter information” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the closest prior art and the pertinence thereof have been provided in a Prior Art Appendix—noting in particular NPL Fast Response Wall Pressure Measurement as a Means of Gas Turbine Blade Fault Identification & NPL Modal Decomposition for the Analysis of the Rotor-stator Interactions in Multistage Compressors—the subject matter of the independent claim differing non-obviously from the prior art in at least that the prior art does not teach nor reasonably suggest identifying/detecting rotor blade vibration from frequency & nodal diameter information utilizing spinning mode theory.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856